Harwell, J.
(After stating the foregoing facts.) The maker of’the note, Love, sets up no defense against the note, which recites that it is given by Love to Blair as part purchase-price for forty acres of land. The plea, so far as Love is concerned, shows no reason why he should inquire into the title of the holder, Bedwine, for his protection or to 'let in any defense which he -seeks to make. "The title of the holder of a note can not be inquired into, unless it is necessary for the protection of the defendant, or to let.in the defense which he seeks to make.” Civil Code (1910), § 4290. Tyson v. Bray, 117 Ga. 689 (45 S. E. 74); Miles v. Bank of Harlem, 139 G.a. 498 (77 S. E. 579); Bomar v. Equitable Mortgage *162Go., 111 Ga. 143 (36 S. E. 601); Johnson v. Cobb, 100 Ga. 139 (38 S. E. 72). See also 8 Corpus Juris, 799, 800, §§ 1057, 1058; 1 Dan. Neg. Inst. § 174 (a).
Blair, the payee and indorser, by liis plea does, as to any recovery against him, set up a good defense. He claims that W. H. Bedwine, the husband of the plaintiff, is the real holder of the note, and that if the plaintiff ever became the holder of the note at all, it was after maturity. He further claims that the consideration of the transfer of the note by him to W. H. Bedwine was the purchase of certain shares of oil-company stock which has Rever been delivered to him. The testimony of Blair tended to sustain his contentions, and the court therefore erred in directing a verdict against him. That portion of Blair’s plea which sets up that the title to the note is in him, and asks a decree of the court to that effect, it is not necessary to consider. It is not improper to suggest, however, that if his contentions are correct, he should have some means of preventing the payment of the proceeds of this note over to the plaintiff. •
In accordance with the foregoing, ruling, the judgment is affirmed as to the defendant Love, and reversed as to the defendant Blair.

Broyles, P. J., and Bloodworlh, J., concur.